Citation Nr: 1136064	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-32 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Acting Veterans Law Judge at an April 2011 Travel Board Hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2008, the Veteran submitted a claim of entitlement, in pertinent part, for service connection for bilateral hearing loss.  In a February 2009 rating decision, the RO granted service connection for bilateral hearing loss and assigned a non-compensable disability evaluation.  The Veteran has perfected an appeal of the initial disability evaluation assigned for his service-connected hearing loss.  

The most recent VA examination of the Veteran's hearing acuity for compensation and pension purposes was conducted in February 2009.  The Veteran testified before the undersigned in April 2011 that his hearing loss had increased in symptomatology since the time of the February 2009 VA examination.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).

Additionally, the Board notes that, while the Veteran's service-connected hearing loss has been evaluated by VA for compensation and pension purposes the examination report failed to provide an analysis of the functional effects caused by the service-connected hearing loss.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  

Furthermore, the Veteran testified during his April 2011 hearing that his VA examiner suggested that he see an otolaryngologist regarding the absent abnormal acoustic reflexes found on examination.  The VA examination affirms the Veteran's contentions that an otolaryngologist was suggested; the claims file, however, demonstrates that no such examination was scheduled.  

Based on the above, the Board finds that the Veteran should be scheduled for additional VA examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for bilateral hearing loss.  After securing any necessary releases, obtain these records which have not already been associated with the claims file to the extent possible.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  

2.  Then, schedule the Veteran for VA examinations conducted by an audiologist and an otolaryngologist to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims folder 
should be made available to the examiners for review of the pertinent documents therein in connection with the examination. 

The reports should each reflect that such a review was conducted.  All appropriate testing, to include a controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test, should be conducted.  

The examiners must also describe the functional effects caused by the Veteran's service-connected bilateral hearing loss.  

3.  Thereafter, the RO should re-adjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the RO must issue an appropriate supplemental statement of the case and, after allowing an appropriate period of time to respond, forward the case to the Board for final adjudication.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


